17 Ill. App.2d 289 (1958)
149 N.E.2d 646
Vetress Coatie, Administrator of Estate of William Harris, Deceased, Plaintiff-Appellant,
v.
George Kidd et al., Defendants-Appellees.
Term No. 58-F-5.
Illinois Appellate Court  Fourth District.
April 21, 1958.
Released for publication May 7, 1958.
Lansden & Lansden, for plaintiff-appellant.
Feirich & Feirich, John G. Holland, and Spomer & Spomer, for defendants-appellees.
(Abstract of Decision.)
Opinion by JUDGE SCHEINEMAN.
Judgment affirmed.
Not to be published in full.